As to the first subject discussed in Judge CRANE'S opinion, I concur in the result. *Page 289 
Cases can be imagined in which the value of a special franchise will best be estimated by an apportionment according to distance between the wires in the highway and those strung, by virtue of an easement, upon land in private ownership. Very plainly, however, the taxpayer, resorting to such a method, may not also deduct from the gross earnings a return upon the capitalized value of the same rights or easements. This would be in effect to allow a single credit twice. I cannot find that the relator has at any time expressed a willingness to forego the benefit of a return upon the amount of this investment. Indeed, I have been unable to ascertain from the record what the amount of such investment is as contrasted with the investment in property more typically tangible, i.e., in power houses and lands. While one allowance stands, no other may be made. We are not dealing with a case where the assessors have adopted a false theory of assessment, for by common consent the net earnings rule was treated as the one to be applied. If there was error at all, it was in the application of the rule rather than in the rule itself. In such circumstances the burden was on the relator to show with reasonable accuracy how much should be deducted from the amount fixed by the assessors. This it has not done. The assessment, therefore, stands (People ex rel. N.Y.C.  H.R.R.R.Co. v. Priest, 206 N.Y. 274; People ex rel. Kohlman  Co. v.Law, 239 N.Y. 346).
I am in accord with the opinion as to the other matters in controversy.
POUND, ANDREWS, LEHMAN and O'BRIEN, JJ., concur with CRANE, J.; CARDOZO, Ch. J., concurs in result with memorandum in which all concur, except KELLOGG, J., not sitting.
Ordered accordingly. *Page 290